Citation Nr: 1414468	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right leg condition, to include a condition of the hip and knee.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1966 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran originally requested a Board hearing in Washington, DC.  In January 2014, he submitted a statement that he would not be attending the scheduled hearing, and he requested that the appeal proceed based on the evidence on record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim.

The Veteran states he has a right leg condition and claims service connection is warranted.  In his July 2009 Notice of Disagreement, the Veteran stated that he sustained an injury to his right leg in service and received treatment for it, he received treatment around 2006 for significant deterioration, and has a current diagnosis of advanced degenerative joint disease of the right hip and knee.  An October 2008 VA treatment record reflects the Veteran's diagnosis of advanced degenerative joint disease of the right hip and knee.  But, he has not been afforded a VA examination in connection with his claim.

VA's duty to assist includes providing a veteran with a medical examination when the record (1) contains competent evidence that the veteran has a current disability, (2) contains evidence indicating that the disability is related to service, and (3) does not contain sufficient medical evidence for VA to make a decision. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Board finds that the evidence meets the low threshold requirement for VA to provide the Veteran with a VA examination in connection with his claim, and one must be afforded to him. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed right leg condition, to include a condition of the hip and knee. All pertinent medical records should be made available to the VA examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  

The examiner is requested to address the following:

(a)  Specifically identify any right leg, hip, and knee pathology.  

(b)  For any currently diagnosed right leg, hip, and knee condition, is it at least as likely as not (50 percent or greater possibility) that the condition was incurred in or is otherwise related to service?  

A rationale for all requested opinions shall be provided. If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


